DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/20 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9, 14, 16-18, 20-22, 24-27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301959 A1 (“Oh”) in view of US 2013/0294689 A1 (“Jia”).
Regarding claim 1, Oh discloses a method of processing video data, the method comprising: receiving one or more syntax elements that contain information (e.g. see HDR configuration information (also referred to as HDR_substream_metadata() in Fig. 13, paragraph [0162]) is received from section data processor 27100 in Fig. 27, paragraph [0294]) specifying how to determine one or more parameters (e.g. see gain(s), offset(s), coefficient(s) as shown in Figs. 14-15, e.g. see at least paragraph [0164], for the dynamic range transformation function used such as linear and piecewise non-linear (as shown in 5010 and 5020 Fig. 5)) for performing an inverse dynamic range adjustment process (e.g. see inverse DR transformation 27050 in Fig. 27, e.g. see calculation of dynamic range transformation based on gain(s), offset(s), coefficient(s) as shown in Fig. 21), wherein the one or more parameters comprise one or more 
Although Oh discloses performing the inverse dynamic range adjustment process on the decoded video data using computing in accordance with the one or more parameters, it is noted Oh differs from the present invention in that it fails to particularly disclose fixed-point computing. Jia however, teaches fixed-point computing (e.g. see process fixed-point HDR image, paragraph [0055], [0085], [0101]).   
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oh and Jia before him/her, to modify Oh with Jia in order to support fixed-point HDR image processing.   
Regarding claim 6, Oh further discloses wherein the information includes an index to a predetermined range of sample values for the one or more color components of the decoded video data (e.g. see LDR_dynamic_range_type, HDR_dynamic_range_type in Fig. 13, e.g. see paragraphs [0149]-[0150]), the method further comprising: determining the minimum value and the maximum value for the one or more color components of the decoded video data based on the index (e.g. see LDR_luminance_max, LDR_luminance_min, HDR_luminance_max, HDR_luminance_min determined 
Regarding claim 8, Oh further discloses further comprising: displaying the decoded video data after performing the inverse dynamic range adjustment process on the decoded video data (e.g. see HDR display 2090 in Fig. 2). 
Regarding claim 17, Oh further discloses wherein the apparatus comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (e.g. see broadcast signal reception apparatus as illustrated in Fig. 2; also see broadcast signal reception apparatus as illustrated in Fig. 27). 
Regarding claim 21, although Oh discloses video data (e.g. see HDR Video in Fig. 26), it is noted Oh differs from the present invention in that it fails to particularly disclose further comprising: capturing the video data with a camera. Jin however, teaches further comprising: capturing the video data with a camera (e.g. see camera, e.g. see at least paragraphs [0059]). The motivation above in the rejection of claim 1 applies here and further in order to capture an image. 
Regarding claim 27, Oh further discloses wherein the one or more syntax structures comprise at least one of supplemental enhancement information (SEI) message or a parameter set (e.g. see SEI, e.g. see at least paragraphs [0121]-[0122]). 
	Regarding claims 9, 14, 16, 18, 20, 22, 24-26, 29, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.  
Claims 2-3, 10-11, 19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301959 A1 (“Oh”) in view of US 2013/0294689 A1 (“Jia”) in further view of US 2014/0086318 A1 (“Kerofsky”). 

Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oh, Jia and Kerofsky before him/her, to incorporate Kerofsky into Oh as modified by Jia in order to identify a number of bits or precision utilized to represent parameters.   
Regarding claim 3, although Oh discloses determining the one or more parameters (e.g. see gain(s), offset(s), coefficient(s) as shown in Figs. 14-15, e.g. see at least paragraph [0164]), it is noted Oh differs from the present invention in that it fails to particularly disclose further comprising: determining the one or more parameters using the first number of fractional bits, the second number of fractional bits, and the third number of fractional bits. Kerofsky however, teaches further comprising: determining the one or more parameters using the first number of fractional bits, the second number of fractional bits, and the third number of fractional bits  (e.g. see at least 112, 114 in Figs. 3A-3C, e.g. see at least paragraphs [0018], [0049], teaching to include for example size parameter color_predictor_num_fraction_bits_minus__1) that identify a number of bits or precision utilized to represent each parameter). The motivation above in the rejection of claim 2 applies here. 
. 
Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301959 A1 (“Oh”) in view of US 2013/0294689 A1 (“Jia”) in further view of US 2018/0167637 A1 (“Yin”).
Regarding claim 7,  although Oh discloses further comprising: receiving a syntax element and performing a parsing process on the information in the one or more syntax structures (e.g. see section data processor 27100 processes the signaling information extracted from the Demux 27030 to obtain at least the HDR configuration information (also referred to as HDR_substream_metadata() in Fig. 13, paragraph [0162]), e.g. see paragraph [0294]), it is noted Oh differs from the present invention in that it fails to particularly disclose further comprising: receiving a syntax element indicating if the one or more parameters are signed or unsigned, wherein the parsing process is the same regardless of the value of the syntax element. Yin however, teaches further comprising: receiving a syntax element indicating if the one or more parameters are signed or unsigned (e.g. see descriptor, e.g. see at least paragraph [0086]), wherein the parsing process is the same regardless of the value of the syntax element (e.g. see decoding metadata in Fig. 3, e.g. see at least paragraphs [0019], [0034]-[0035]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oh, Jia and Yin before him/her, to incorporate Yin into Oh as modified by Jia in order to improve the coding efficiency of high-dynamic range images. 
Regarding claims 15, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claims 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301959 A1 (“Oh”) in view of US 2013/0294689 A1 (“Jia”) in further view of US 2017/0318301 A1 (“Li”).
Regarding claim 28, although Oh discloses SEI, it is noted Oh differs from the present invention in that it fails to particularly disclose at least one of VPS, SPS, and PPS. However, such parameter sets are notoriously well-known in the art of compression. Li for example, teaches such well known wherein the one or more syntax structures comprise the parameter set and the parameter set comprises at least 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oh, Jia and Li before him/her, to incorporate Li into Oh as modified by Jia in order to conform to HEVC standard when signaling syntax elements.  
Regarding claim 30, the claim recites analogous limitations to the claims above and is therefore rejected on the same premise. 
Allowable Subject Matter
Claims 4-5 and 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Francis Geroleo/Primary Examiner, Art Unit 2485